Case 2:18-cv-01115-RSL Document 149-11 Filed 12/04/18 Page 1 of 2




           EXHIBIT 11
                Case 2:18-cv-01115-RSL Document 149-11 Filed 12/04/18 Page 2 of 2


Beneski, Kristin (ATG)

Subject:                           RE: Supplemental Responses to Discovery Requests




From: Sprung, Jeff (ATG)  
Sent: Monday, December 3, 2018 6:05 PM 
To: Beneski, Kristin (ATG) <KristinB1@ATG.WA.GOV> 
Subject: RE: Supplemental Responses to Discovery Requests 
 
From: Matthew A. Goldstein <mgoldstein@fmlaw.law>  
Sent: Monday, December 3, 2018 5:10 PM 
To: Bowers, Todd (ATG) <ToddB@ATG.WA.GOV>; Jones, Zach (ATG) <ZachJ@ATG.WA.GOV>; Sprung, Jeff (ATG) 
<JeffS2@ATG.WA.GOV>; Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Jacob.Campion@ag.state.mn.us; 
jgoldman@attorneygeneral.gov; matt.grove@coag.gov; scott.kaplan@doj.state.or.us; Robert.T.Nakatsuji@hawaii.gov; 
maura.murphyosborne@ct.gov; nelson.richards@doj.ca.gov; Jimmy.Rock@dc.gov; Andy.saindon@dc.gov; 
stowell@oag.state.va.us; surso@riag.ri.gov; kit@eff.org; venkat@focallaw.com; bterrell@terrellmarshal.com; 
deepak@guptawessler.com; jkimble@blankrome.com 
Cc: Chad Flores <Cflores@beckredden.com>; Joel Ard <joel@ard.law>; Deanna L. Thompson <dthompson@fmlaw.law> 
Subject: Supplemental Responses to Discovery Requests 
 
Attached please find the Private Defendants’ Supplemental Responses to Plaintiffs’ discovery requests. 
 
‐Matt 
 



Matthew A. Goldstein
Profile | vCard 
 
4801 East Broadway Boulevard | Suite 311 | Tucson, Arizona 85711
General: 520.790.5433 | Direct: 202.550.0040 | Fax: 520.790.5736

This message may contain information that is privileged and/or confidential. As such, it is solely intended for disclosure 
to the recipient named above. Access by anyone other than the intended recipient is unauthorized. If you have received 
this electronic transmission in error, please immediately reply that you have received the message and delete the 
message. Note that if you are not the intended recipient, any copying, disclosure, distribution, or other unauthorized use 
of the information contained in this message is prohibited and may be unlawful. If you are a client, do not forward this 
email to anyone. Doing so may waive the attorney‐client privilege. Thank you.
 
PLEASE NOTE: This email message (including any attachments) contains information that may be confidential
and/or privileged. If you are not the intended recipient, you may not read, copy, distribute, or use this
information, and no privilege is waived by your inadvertent receipt. Improper or unauthorized use of this email
may be unlawful. If you received this message in error, please notify the sender by replying to this e-mail and
then permanently delete it from your system.




                                                            1
